Exhibit 10.2

March 20, 2007

Edwards Lifesciences LLC

One Edwards Way

Irvine, California 92614

Attention:  General Counsel

Gentlemen:

As you know, Edwards Lifesciences LLC (“Edwards”), PLC Systems Inc. (“PLC
Parent”) and PLC Medical Systems, Inc. (“PLC”) are parties to the following
agreements:

A.            A certain Distribution Agreement (the “Distribution Agreement”),
dated as of January 9, 2001, as amended, pursuant to which Edwards has agreed to
distribute and sell the carbon dioxide laser system and related accessories
described therein and manufactured by PLC;

B.            A certain Shareholders Agreement (the “Shareholders Agreement”),
dated as of January 9, 2001, as amended, pursuant to which the parties have set
forth their agreement concerning certain governance matters of PLC Parent as
well as certain matters relating to Edwards’ ownership and disposition of
certain shares of PLC Parent capital stock;

C.            A certain Manufacturing License Agreement (the “Manufacturing
License Agreement”), dated as of January 9, 2001, as amended, pursuant to which
PLC licensed certain manufacturing rights to Edwards; and

D.            A certain Securities Purchase Agreement (the “Securities Purchase
Agreement”), dated as of January 7, 2001, pursuant to which Edwards purchased
shares of the Common Stock and warrants of PLC Parent.

Edwards, PLC and PLC Parent have agreed that it is in their respective best
interests for Edwards to assign the Distribution Agreement to Novadaq Corp., a
Delaware corporation (“Novadaq”), as set forth herein, and to terminate the
other agreements referenced above.

Accordingly, we have agreed as follows:

I.    Distribution Agreement

1)              PLC hereby consents to the assignment by Edwards to Novadaq of
the Distribution Agreement and all rights thereunder, including the appointment
of Edwards as PLC’s exclusive independent distributor described in Section 2.1
thereof, all as more fully set forth in the Assignment and Assumption Agreement
entered into on March 20, 2007 by and among Edwards, PLC Parent, PLC, and
Novadaq Corp.  Each of Edwards and PLC hereby expressly agrees that following
such assignment, except as expressly set forth herein, neither party shall have
any liability or continuing obligation to the other on

1


--------------------------------------------------------------------------------


                        account of the Distribution Agreement and that Edwards
has no right to revert to its rights under the Distribution Agreement.  Attached
hereto on Schedule A is a list of the agreements between Edwards and Novadaq
Corp. and their respective affiliates relating to such assignment.  Edwards
represents and warrants that (a) it has not assigned to any person any rights
under the Distribution Agreement. Without limitation, Edwards represents and
warrants that it has not appointed any secondary or sub-distributor to sell the
Products (as defined in the Distribution Agreement).

2)              The provisions of Sections 7.1, 7.2, 7.3, 7.5 and 7.6 (insofar
as they relate to transactions prior to the closing) and Sections 9.2, 9.3, 9.4,
10.2, 11.1 and 11.15 of the Distribution Agreement shall survive the assignment
of the Distribution Agreement. For purposes of clarification, Sections 7.1, 7.2,
7.3, 7.5 and 7.6 of the Distribution Agreement shall terminate for all purposes
other than insofar as they relate to transactions prior to the closing.

II.           Shareholders Agreement

3)              The Shareholders Agreement is hereby terminated, and each of the
parties thereto hereby expressly agrees that, except as expressly set forth
herein, no party shall have any liability or continuing obligation to the other
on account of such agreement.  Without limiting the foregoing, Edwards, PLC
Parent and PLC agree that the foregoing termination shall also apply to
provisions which state that they shall survive the termination of the
Agreement.   Edwards represents and warrants that it has not assigned to any
person any rights under the Shareholders Agreement.  Notwithstanding the above,
Articles VI and VII of the Shareholders Agreement shall survive such
termination; provided, however, that PLC shall have no liability to Edwards or
any of its affiliates under Articles VI or VII of the Shareholders Agreement to
the extent that any such liability is caused by or arises from (i) the
above-referenced assignment of the Distribution Agreement from Edwards to
Novadaq, or (ii) Edwards’ failure to vote for a proposal by PLC to move its
jurisdiction of incorporation in a future vote of the PLC shareholders.

III.      Manufacturing License Agreement

4)              The Manufacturing License Agreement is hereby terminated, and
each of the parties thereto hereby expressly agrees that, except as expressly
set forth herein, no party shall have any liability or continuing obligation to
the other on account of such agreement.  Without limiting the foregoing,
Edwards, PLC Parent and PLC agree that the foregoing termination shall also
apply to provisions which state that they shall survive the termination of the
Agreement.   Edwards represents and warrants that it has not assigned to any
person any rights under the Manufacturing License Agreement.

5)              The provisions of Article IV (Confidentiality) of the
Manufacturing License Agreement shall survive the termination of the
Manufacturing License Agreement.

IV.       Securities Purchase Agreement

6)              The Securities Purchase Agreement is hereby terminated, and each
of the parties thereto hereby expressly agrees that no party shall have any or
liability or continuing obligation

2


--------------------------------------------------------------------------------


                        to the other on account of such agreement.  Edwards
represents and warrants that it has not assigned to any person any rights under
the Securities Purchase Agreement.

V.            Consideration

7)              In consideration of the assignment of the Distribution Agreement
and the termination of the Shareholders Agreement, the Manufacturing License
Agreement and the Securities Purchase Agreement and the other covenants of
Edwards contained herein, PLC agrees that it shall not, and it shall cause its
affiliates to not, for a period of one year after the date hereof, hire or
solicit for employment any personnel of Edwards without the prior written
consent of Edwards.  In consideration of PLC’s consent to the assignment of the
Distribution Agreement and the termination of the Shareholders Agreement, the
Manufacturing License Agreement and the Securities Purchase Agreement, Edwards
covenants that, commencing on the date hereof and ending thirty (30) months
after the date hereof (the “Non-competition Period”), Edwards shall not, and
shall cause its affiliates not to, sell any devices in the United States which
directly compete with the Products in the field of myocardial revascularization
either intraoperative or percutaneous that uses a device-based channeling means
(“DBMR”).  Edwards and its affiliates may market and sell medical devices,
including, without limitation, products that may be used in connection with
revascularization of the heart, as long as such medical devices are not within
the field of DBMR and all other medical devices which it is selling or
developing as of the date hereof.  Edwards does not currently sell any devices
in the field of DBMR.  The obligations in this Paragraph 8 shall terminate upon
any Change of Control of Edwards.  For purposes of this Paragraph 8, “Change of
Control of Edwards” means (i) Edwards merges or consolidates with any other
corporation, partnership or other business entity; or (ii)  Edwards transfers
all or substantially all of Edwards’ business or assets to any other
corporation, partnership or other business entity (other than, in the case of
either clause (i) or (ii), a merger, consolidation or transfer in which the
surviving entity is controlled by the same beneficial owners as controlled
Edwards prior to such transaction).

8)              Edwards also agrees that it shall not, and it shall cause its
affiliates to not, for a period of one year after the date hereof, hire or
solicit for employment any personnel of PLC Parent or PLC without the prior
written consent of PLC.

VI.       Other

9)              The parties shall cooperate with each other so that each party
may issue a press release regarding this letter agreement and the transactions
contemplated herein at a time to be mutually agreed or as earlier required by
law.  A party shall provide a copy of its press release to the other party at
least twenty-four (24) hours prior to the planned release of such press release
to permit the other party to review and make non-binding suggestions and
comments.

3


--------------------------------------------------------------------------------


If the foregoing accurately reflects our agreement, please sign in the space
provided below.

PLC SYSTEMS INC.

 

 

 

 

 

 

 

By:

/s/  James G. Thomasch

 

Name:

James G. Thomasch

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

PLC MEDICAL SYSTEMS, INC.

 

 

 

 

 

 

 

By:

/s/  James G. Thomasch

 

Name:

James G. Thomasch

 

Title:

Senior Vice President and Chief Financial Officer

 

Agreed and accepted as of the date set forth above

EDWARDS LIFESCIENCES LLC

 

 

 

 

 

 

 

By:

/s/  Bruce P. Garren

 

Name:

Bruce P. Garren

Title:

CVP, General Counsel

 

4


--------------------------------------------------------------------------------


Schedule A

Agreements relating to the Assignment of the Distribution Agreement

1.                                       Asset Purchase Agreement

2.                                       Assignment and Assumption Agreement
(Distribution Agreement) in the form of Exhibit A to Asset Purchase Agreement

3.                                       Assignment and Assumption Agreement
(Assigned Contracts) in the form of Exhibit B to Asset Purchase Agreement

4.                                       Bill of Sale for Inventory in the form
of Exhibit C to Asset Purchase Agreement

5.                                       Transition Services Agreement in the
form of Exhibit D to Asset Purchase Agreement

6.                                       Secured Promissory Note in the form of
Exhibit G to Asset Purchase Agreement

7.                                       Security Agreement, attached as an
exhibit to the Secured Promissory Note

5


--------------------------------------------------------------------------------